Exhibit 10.1

 

Stock Option Agreement Terms and Conditions

 

1.             Exercise of Option.  This Option shall be vested and exercisable
with respect to [generally:  forty percent (40%) on the last day of the fiscal
year following the grant;  on the last day of the second fiscal year following
the grant, an additional thirty percent (30%); on the last day of the third
fiscal year following the grant, the remaining thirty percent (30%)]. All such
installments shall vest and be exercisable from the commencement date thereof
and ending ten years after the date of this Agreement, all in accordance with
the terms of this Agreement.  In the event of Change of Control, the Option
granted pursuant to this Agreement shall become immediately exercisable with
respect to the full number of shares subject to this Option notwithstanding the
preceding.  Additionally, upon the death of the Optionee while employed by
ConAgra Foods, Inc. (the Company), or a subsidiary thereof, or if the Optionee
terminates employment with the Company, or a subsidiary thereof, upon Normal
Retirement (as defined in Paragraph 9(c) below), all Options hereunder shall
become 100% vested and exercisable.  The Option shall be subject to the
following:

(a)           Right to Exercise.  This Option shall be exercisable during the
term of the Option, by the Optionee:

(i)            while the Optionee is in Continuous Employment with the Company;

(ii)           for a period ending 90 days after the Optionee’s Continuous
Employment terminates for any reason.  The options that may be exercised are
those that are vested at the time termination of employment occurs;

(iii)          for a period ending three (3) years after the Optionee qualifies
for and takes Early Retirement; however, the Company, at the sole and absolute
discretion of the Human Resources Committee of the Board, may shorten or
eliminate such period.  The options that may be exercised are those that are
vested at the time Early Retirement occurs;

(iv)          for a period ending three (3) years after the Optionee’s Normal
Retirement from Continuous Employment with the Company; and

(v)           for a period of three (3) years after date of death (by the estate
of the Optionee) if the Optionee should die while in the Continuous Employment
of the Company.

(b)           Method of Exercise.  This Option shall be exercisable by a written
notice which shall:

(i)            state the election to exercise the Option, the number of shares
in respect of which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his/her address and social security number;

(ii)           be signed by the person or persons entitled to exercise the
Option and, if the Option is being exercised by any person or persons other than
the Optionee, be accompanied by proof satisfactory to counsel for the Company of
the right of such person or persons to exercise the Option.  Payment of the
purchase price of any shares with respect to which the Option is being exercised
shall be by check, and shall be delivered with notice of exercise; provided,
however, at the election of the Optionee, the amount equal to the purchase price
may be paid, in whole or in part, in Common Stock of the Company at fair market
value.

(c)           Restrictions on Exercise.  As a condition to his/her exercise of
this Option, the Company may require the person exercising this Option to make
any representation and warranty to the Company as may be required by any
applicable law or regulation.

(d)           Payment of Taxes Upon Exercise.  As a condition of the issuance of
shares hereunder, the Optionee agrees to remit to the Company at the time of
exercise of this Option any taxes required to be withheld by the Company under
Federal, state or local law as a result of the exercise.  The Optionee may remit
such amount by check or in a reduction of the number of shares exercised at fair
market value to cover the required taxes.

 

2.             Cancellation of Options.  Upon the Optionee’s termination of
employment, unvested options shall immediately cancel and any vested options not
exercised during the exercise period set forth in Paragraph 1(a) shall be
cancelled at the end of the exercise period.

 

39

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

Stock Option Agreement Terms and Conditions

 

3.             Non-Transferability of Option.  This Option may not be assigned,
transferred, pledged or hypothecated in any manner (otherwise than by will or
the laws of descent or distribution) nor may the Optionee enter into any
transaction for the purpose of, or which as the effect of, reducing the market
risk of holding the option by using puts, calls or similar financial
techniques.  This Option may be exercised during the lifetime of the Optionee
only by the Optionee.  The terms of this Option shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

4.             Stock Subject to the Option.  If the Option should expire or
become unexercisable for any reason without having been exercised in full, any
unpurchased shares which were subject thereto shall once again be subject to the
grant of an Option pursuant to the Plan.  The Company will not be required to
issue or deliver any certificate or certificates for shares to be issued
hereunder until such shares have been listed (or authorized for listing upon
official notice of issuance) upon each stock exchange on which outstanding
shares of the same class are then listed and until the Company has taken such
steps as may, in the opinion of counsel for the Company, be required by law and
applicable regulations, including the rules and regulations of the Securities
and Exchange Commission, and State Securities Laws and Regulations, in
connection with the issuance or sale of such shares, and the listing of such
shares on each such exchange.  The Company will use its best efforts to comply
with any such requirements.

 

5.             Adjustments Upon Changes in Capitalization.  If all or any
portion of the Option is exercised subsequent to any stock dividend, upon
subdivision, split-up, combination or reclassification of the Common Stock or a
merger or consolidation involving the Company, the Human Resources Committee of
the Board shall make equitable adjustment in the number of shares subject to
this Option and adjustment in the per share Option Price, provided, however,
that no fractional share shall be issued upon subsequent exercise of the Option
and the aggregate price paid shall be appropriately reduced on account of any
fractional share not issued.

 

6.             Notices.  Each notice relating to this Agreement shall be in
writing.  Each notice shall be deemed to have been given on the date it is
received.  Each notice to the Company shall be addressed to its principal office
in Omaha, Nebraska, attention to Corporate Compensation.  Each notice to the
Optionee or any other person or persons entitled to exercise the Option shall be
addressed to the Optionee’s address.  Anyone to whom a notice may be given under
this Agreement may designate a new address by notice to the effect.

 

7.             Benefits of Agreement.  This Agreement shall inure to the benefit
of and be binding upon each successor of the Company.  All obligations imposed
upon the Optionee and all rights granted to the Company under this Agreement
shall be binding upon the Optionee’s heirs, legal representatives and
successors.  This Agreement shall be the sole and exclusive source of any and
all rights which the Optionee, his heirs and legal representatives or successors
may have in respect to the Plan or any Options or Common Stock granted or issued
thereunder whether to himself or to any other person.

 

8.             Resolution of Disputes.  Any dispute or disagreement which should
arise under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the Human
Resources Committee of the Board.  Any determination made hereunder shall be
final, binding and conclusive for all purposes.  This Agreement and the legal
relations between the parties hereto shall be governed by and construed in
accordance with the laws of the state of Nebraska.

 

9.             Definitions.

(a)           Change of Control.  Change of Control shall mean:

(i)            the acquisition (other than from the Company) by any person,
entity or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”), (excluding, for this
purpose, the Company or its subsidiaries, or any employee benefit plan of the
Company

 

40

--------------------------------------------------------------------------------


 

Exhibit 10.1

 

Stock Option Agreement Terms and Conditions

 

or its subsidiaries which acquires beneficial ownership of voting securities of
the Company) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 30% or more of either the then
outstanding shares of common stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

(ii)           individuals who, as of the date hereof, constitute the Board (as
of the date hereof the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for the election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or

(iii)          consummation of a reorganization, merger or consolidation, in
each case, with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own more than 50% of the combined voting power
entitled to vote generally in the election of directors of the reorganized,
merged or consolidated company’s then outstanding voting securities, or a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company.

(b)           Continuous Employment with the Company.  Continuous Employment
with the Company shall mean the absence of any interruption or termination of
employment by the Company or any parent or subsidiary of the Company which now
exists or hereafter is organized or acquired by the Company.  Continuous
Employment shall not be considered interrupted in the case of sick leave, Long
Term Disability, military leave or any other leave of absence approved by the
Company or in the case of transfers between payroll locations of the Company or
between the Company, its parent or subsidiaries or its successor.

(c)           Normal Retirement.  Normal Retirement shall mean terminating
employment with the Company or its subsidiaries on or after attaining age 65.

(d)           Early Retirement.  Early Retirement shall mean qualifying for and
taking early retirement under a pension plan (as defined in § 3(2) of the
Employee Retirement Income Security Act of 1974, as amended) that is sponsored
by the Company or its subsidiaries.  If the Optionee’s employer does not have a
pension plan, then the Company’s salaried pension plan provisions for Early
Retirement shall apply, which provide that the Optionee must (a) be at least age
55, and (b) have at least ten years of Continuous Employment with the Company.

 

41

--------------------------------------------------------------------------------